Citation Nr: 0711270	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral knee 
disability rated at 10 percent prior to January 23, 1998.

2.  Entitlement to an increased rating for right knee and 
left knee disabilities rated at 10 percent disabling for each 
knee since January 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. Rowe




ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION
 
The veteran served on active duty from July 1975 until 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In January 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the issues 
on appeal.


FINDINGS OF FACT
 
1.  The record includes factually ascertainable evidence 
demonstrating an increase in disability affecting both knees 
on October 23, 1997, but not before.

2.  Since October 23, 1997, both the right and left knee 
disabilities are manifested by normal extension, with flexion 
limited to 90 degrees in the left knee and 100 degrees in the 
right knee.


CONCLUSIONS OF LAW

1.  The criteria for an effective date from October 23, 1997, 
but no earlier, for separate 10 percent evaluations for right 
and left knee disabilities have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

2.  Since October 23, 1997, the criteria for a rating in 
excess of 10 percent for right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5010-5260 (2006).

3.  Since October 23, 1997, the criteria for a rating in 
excess of 10 percent for left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5003-5260 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating 
 
Initially, the Board notes that a March 1995 rating decision 
awarded service connection for bilateral knee disability and 
assigned a single 10 percent rating under 38 C.F.R. § 4.71a, 
DC 5013.  The veteran did not file an appeal to the March 
1995 decision.  In January 1998, the veteran filed a claim 
for an increased evaluation, and subsequently, the RO granted 
separate 10 percent ratings for each knee under DC 5010-5260, 
for limitation of flexion due to degenerative arthritis.  
This change was made effective on January 23, 1998.  
 
VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  Thus, the scope of the 
Board's review is limited to the date of claim and the one 
year period preceding that claim. 

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.
 
DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

In the absence of any limitation of motion, if x-rays show 
involvement of two or more major joints, or 2 or more minor 
joint groups, a 10 percent rating will be warranted.  If x- 
rays show involvement of two or more major joints, or 2 or 
more minor joint groups, with incapacitating exacerbations, a 
20 percent rating will be assigned. 
 
X-ray studies of record confirm degenerative joint disease of 
both knees.  See Miami VAMC (Jan. 2002) (citing x-ray report 
from Aug. 1999).  Thus, DCs 5010 and 5003 are applicable, and 
direct the Board's attention to DCs 5261 and 5260 for 
limitation of motion referable to the knee.  

In order to assign a noncompensable rating under DC 5260, 
flexion of the leg must be limited to 60 degrees or less.  38 
C.F.R. § 4.71a, DC 5260.  For a noncompensable rating under 
DC 5261, there must be limitation of extension of the  leg to 
5 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  The 
standardized range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II. 

A VA clinic record dated October 23, 1997 noted that the 
veteran was seen with complaints of bilateral knee pain and 
was referred to physical therapy.  The Board finds that the 
October 23, 1997 record is the first date of ascertainable 
increase in severity affecting both knees warranting an 
increased evaluation and, therefore, grants separate 10 
percent ratings for each knee under DC 5010-5260 effective 
October 23, 1997.

The veteran has received three VA examinations during the 
course of his appeal.  In August 1999, the veteran's range of 
motion was zero degrees of extension to 150 degrees of 
flexion, bilaterally.  There was no instability.  At the 
January 2002 VA examination, the range of motion was zero 
degrees of extension to 145 degrees of flexion, bilaterally.  
There was no instability.  In February 2006, the veteran 
underwent the third VA examination.  The range of motion was 
zero degrees of extension to 100 degrees of flexion on the 
right and zero degrees of extension to 90 degrees of flexion 
on the left.  The examiner noted that repeated motion caused 
the veteran to have an increase in pain but no decrease in 
range of motion.  There was no locking or instability.  
Outpatient clinical records do not contradict these findings.  
There is no documented testimony or evidence of 
incapacitating exacerbations due to his knees.   

This is clear evidence of limitation of motion, and 
particularly, limitation of  flexion.  Despite that 
limitation, however, it still does not reach the 
noncompensable rating under DC 5260.  Furthermore, with 
normal extension on both examinations, the requirements for a 
noncompensable rating under DC 5261 are not met.  Therefore, 
under DC 5003, a separate 10 percent rating is appropriate 
for each knee, but no higher.  

Although the veteran has been treated with knee braces and a 
cane, there is no medical evidence of record noting 
subluxation or lateral instability.  In fact, at the last 
examination of record, the examiner was unable to demonstrate 
any instability whatsoever.  Based on the above medical 
evidence, an increased rating under DC 5257 is not warranted.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the 
veteran's reports of knee symptoms have been considered.  
However, there is no competent medical evidence to support a 
higher rating in this case.  The veteran is not deemed 
competent to speak to issues requiring specialized medical 
training and knowledge.  The preponderance of the evidence is 
against the claim.  There is no doubt to be resolved in the 
veteran's favor, and a higher rating under the applicable 
schedular criteria is not warranted.

The veteran's representative argues that he should be 
entitled to an extraschedular evaluation and directs the 
Board's attention to a January 2003 VA clinic record.  The 
January 2003 record noted that the veteran complained he was 
unable to  perform his job as a barber because he could not 
stand for long periods of time.  The examiner told the 
veteran that he should have a high chair to which the veteran 
responded there was no room in the shop for such a chair.  
The examiner encouraged the veteran to obtain such a chair to 
see how he could perform and noted that the veteran would 
have to change his schedule to not work eight continuous 
hours.  During the January 2007 hearing, the veteran 
testified that he had sought work doing taxes.  This evidence 
has not identified frequent periods of hospitalization or 
marked interference with employment caused by the right and 
left knee disabilities that would suggest an exceptional or 
unusual disability picture not contemplated by the diagnostic 
criteria.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
rating in effect already contemplates industrial impairment.  
Under such circumstances, the evidence is less than 
persuasive that extraschedular consideration should be 
considered.  Thus, the record does not warrant referral for 
extraschedular consideration.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the veteran (Nov. 2005).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Entitlement to an effective date from October 23, 1997, but 
no earlier, for the award of separate 10 percent evaluations 
for right and left knee disabilities is granted, subject to 
the regulations governing the payment of monetary awards.

Entitlement to an increased rating for right knee and left 
knee disabilities rated at 10 percent disabling for each knee 
after October 23, 1997 is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


